OPINION — AG — WHEN THE DEPARTMENT OF TRANSPORTATION ACCEPTS FEDERAL AND PRIVATE FUNDS WHICH ARE DEPOSITED IN THE STATE TREASURY EVEN THOUGH SEGREGATED OR PLACED IN SPECIAL ACCOUNTS, THE MONIES ASSUME THE CHARACTER OF STATE MONEY AND THE DEPARTMENT WOULD BE PROHIBITED FROM DISBURSING SAID FUNDS TO A COMPANY, ASSOCIATION OR CORPORATION THAT WOULD BE IN VIOLATION OF THE PROSCRIPTIONS OF ARTICLE X, SECTION 15 OF THE OKLAHOMA CONSTITUTION. CITE: 66 O.S. 1971 309 [66-309], OPINION NO. 79-044 (VICTOR HILL) ** SEE:646 P.2d 605, APPLICATION OF STATE EX REL OKLAHOMA STATE DEPARTMENT OF TRANSPORTATION OVERRULED, MODIFIED BY: OPINION NO. 85-096  AND SEE OPINION NO. 82-169